

117 HR 5424 IH: Summer Meals Reaching Every Area’s Child Hunger Act of 2021
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5424IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Kim of New Jersey introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to eliminate certain requirements under the summer food service program for children, and for other purposes.1.Short titleThis Act may be cited as the Summer Meals Reaching Every Area’s Child Hunger Act of 2021 or the Summer Meals REACH Act of 2021.2.Summer food service program for children amendments(a)In generalSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended—(1)in subsection (a)—(A)in paragraph (1)(D), by striking the period at the end and inserting , except that meals may be non-congregate.; (B)in paragraph (2), by adding at the end the following:(C)EligibilityAll children shall be eligible to participate in the program under this section.;(C)in paragraph (3)—(i)in subparagraph (C)(ii), by striking and;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:(E)conduct food service monitoring onsite or offsite.; and(D)in paragraph (5), by striking only for and all that follows through the period at the end and inserting for meals served to all children.; and(2)in subsection (f)(3), by striking , except that and all that follows through section.(b)RegulationsThe Secretary shall issue or revise regulations in accordance with the amendments made by this section, including paragraphs (2) and (3) of section 225.15(d) of title 7, Code of Federal Regulations.(c)Conforming amendmentSection 13(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(c)) is amended—(1)by striking (c)(1) Payments and inserting (c) Payments; and(2)by striking paragraph (2).